Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended to read as follows: “Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Respondent argued that CPL 450.20 (subd. 2) allowing the prosecutor to appeal a trial order of dismissal (CPL 290.10) entered at the defendant’s request in a nonjury case, violates the double jeopardy clause of the Fifth Amendment. ’ ’ The Court of Appeals considered this contention and found that there was no violation of the defendant’s constitutional rights. [See 35 N Y 2d 158.]